      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 CHRISTINA MARIE SEAWELL, individually
 and on behalf of others similarly situated

            Plaintiff,
                                                            Case No. 20-CV-2130-JAR-KGG
            v.

 KONZA PRAIRIE PIZZA, INC., d/b/a
 DOMINO’S PIZZA and JEFFREY MADDOX


            Defendants.


                               MEMORANDUM AND ORDER

       Plaintiff Christina Seawell, on behalf of herself and others similarly situated, brings this

action against Defendants Konza Prairie Pizza, Inc. and Jeffrey Maddox asserting violations of

the Fair Labor Standards Act (“FLSA”) and the Kansas Wage Payment Act (“KWPA”). She

alleges that Defendants failed to properly reimburse her and other pizza delivery drivers.

       The parties are before the Court with an Amended Joint Motion for Settlement

Agreement Approval (Doc. 28). They state that they have agreed to settle these claims on a

class-wide basis and request that the Court approve the settlement of Plaintiff’s FLSA and

KWPA claims. For the reasons set forth below, the Court grants in part and denies in part the

parties’ motion for settlement approval.

I.     Background

       Plaintiff worked for Defendants as a pizza delivery driver. She originally filed her

Complaint in this Court on March 19, 2020, asserting an FLSA claim and collective action

allegations. She alleged that Defendants used a flawed method to determine reimbursement rates
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 2 of 17




for drivers using their personal vehicles for business use, which caused wages to fall below

federal minimum wage.

       The parties engaged in private mediation in October 2020. In February 2021, they filed a

Joint Motion for Settlement Agreement Approval which was denied without prejudice to refiling.

On April 5, 2021, Plaintiff filed an Amended Complaint asserting class and collective action

allegations under the KWPA and FLSA. Plaintiff alleges that Defendants failed to properly

reimburse her-and other pizza delivery drivers-for expenses which violated minimum wage

requirements under Kansas and federal law.

       On May 6, 2021, the parties filed an Amended Joint Motion for Preliminary Approval of

Settlement Agreement. The parties request that the Court: (1) preliminarily approve the

Settlement Agreement; (2) certify the proposed class for settlement purposes; (3) approve and

authorize mailing/emailing the proposed Class Notice of Proposed Class Action Settlement; and

(4) set a date for a final approval hearing.

II.    KWPA Claim – Rule 23 Settlement

       Plaintiff seeks certification of the proposed class for settlement purposes, preliminary

approval of the settlement agreement, and approval of the notice. The Court will address each

factor below.

       A.         Class Certification

                  1.       Standard

       “Class action settlements are premised upon the validity of the underlying class

certification.”1 The district court must conduct a “rigorous analysis” to ensure that the proposed




       1
           In re Integra Realty Res., Inc., 354 F.3d 1246, 1261 (10th Cir. 2004).




                                                          2
       Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 3 of 17




class meets the requirements of Fed. R. Civ. P. 23.2 The requirements under Rule 23(a) include

(1) numerosity, (2) commonality, (3) typicality, and (4) adequate representation.3 In addition,

because Plaintiff seeks certification under Rule 23(b)(3), she must show that “questions of law or

fact common to class members predominate over any questions affecting only individual

members, and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.”

                    2.       Discussion

         The parties’ proposed settlement class is “[a]ll delivery drivers who worked for

Defendants from July 21, 2017 through [the date the Court grants preliminary approval].”4

                             a.       Numerosity

         Rule 23(a)(1) requires a plaintiff to show that “the class is so numerous that joinder of all

members is impracticable.” Numerosity is not “a question of numbers.”5 Rather, there are

several “factors that enter into the impracticability issue,” including “the nature of the action, the

size of the individual claims, and the location of the members of the class.”6 In this case, the

parties state that the settlement class consists of more than 1,500 individuals, which is so

numerous as to make joinder impracticable.7 Thus, the numerosity requirement is met.



         2
             Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011).
         3
             Fed. R. Civ. P. 23(a); see also Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 613 (1997).
         4
             Doc. 28 at 4.
        5
          Colo. Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205, 1215 (10th Cir. 2014) (quoting
Horn v. Associated Wholesale Grocers, Inc., 555 F.2d 270, 275 (10th Cir. 1977)).
         6
          Id. (first quoting Horn, 555 F.2d at 275; and then quoting 7A Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1762 (3d ed. 2005)).
         7
           See Bittinger v. Tecumseh Prods. Co., 123 F.3d 877, 884 n.1 (6th Cir. 1997) (recognizing that Rule
23(a)(1) is not a “strict numerical test” but finding it “frivolous” to contest the numerosity of a 1,100-member class
because “to reach this conclusion is to state the obvious”); see also Bennett v. Sprint Nextel Corp., 298 F.R.D. 498,
504 (D. Kan. 2014) (“Courts have found that classes as small as twenty members can satisfy the numerosity
requirement, and a ‘good faith estimate of at least 50 members is a sufficient size to maintain a class action.’”).




                                                           3
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 4 of 17




                           b.       Commonality

       Rule 23(a)(2) requires that there be “questions of law or fact common to the class.” The

commonality requirement is satisfied if the class members’ claims “depend upon a common

contention” whose “trust or falsity will resolve an issue that is central to the validity of each one

of the claims in one stroke.”8 “A finding of commonality requires only a single question of law

or fact common to the entire class.”9 Here, the parties assert that the common questions include

whether the class members’ vehicle-related expenses resulted in payment lower than minimum

wage, whether Defendant violated state and federal wage and hour laws, and whether the class

members sustained damages. The Court finds that these questions satisfy the commonality

requirement.

                           c.       Typicality

       Pursuant to Rule 23(a)(3), Plaintiff must demonstrate that her claims are “typical of the

claims or defenses of the class.” The test of typicality is whether “all class members are at risk

of being subjected to the same harmful practices, regardless of any class member’s individual

circumstances.”10 Here, Plaintiff contends that she and the proposed class members were not

paid for all mileage reimbursement expenses. In addition, she contends that the legal standards

and requirements for proving the claims are the same for Plaintiff’s individual claims and the

putative class members’ claims. Accordingly, the Court concludes that typicality is met.

                           d.       Adequate Representation

       Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect

the interests of the class.” The Tenth Circuit has set forth two relevant questions: “(1) do the


       8
           Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).
       9
           DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1195 (10th Cir. 2010).
       10
            Id. at 1199.




                                                         4
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 5 of 17




named plaintiffs and their counsel have any conflicts of interest with other class members and (2)

will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the

class?”11 In this case, Plaintiff and Plaintiff’s counsel assert that their interests are not

antagonistic to the interests of the putative class members. There is no showing of conflict, and

thus the Court finds that the adequacy requirement is met.

                          e.      Predominance

        Under Rule 23(b)(3), the Court must determine “that the questions of law or fact common

to class members predominate over any questions affecting only individual members.” As noted

above, the common fact of whether Plaintiff and the putative class members were properly

compensated for under wage and hour laws for mileage expenses predominate over any

individual questions. Thus, the Court finds that predominance is met.

                          f.      Superiority

        Rule 23(b)(3) also requires that the class action be the superior method “to other available

methods for fairly and efficiently adjudicating the controversy.” Here, Plaintiff contends that the

alternative method could be more than 700 individual claims with relatively small recovery, and

this method would be uneconomical to both the putative plaintiffs and counsel. Thus, the

Court’s resolution as to the common questions in one action is a superior method.

        In sum, the proposed settlement class meets all the requirements under Rule 23(a) and

23(b)(3).




        11
           Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1187–88 (10th Cir. 2002) (quoting Hanlon v.
Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)).




                                                       5
       Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 6 of 17




        B.         Class Settlement

                   1.        Standard

        Pursuant to Rule 23(e), a class action can only be settled with court approval. The Court

must consider whether the settlement is “fair, reasonable, and adequate.”12 When assessing the

proposed settlement, the Tenth Circuit has set forth four factors for the district court to consider:

                   (1) whether the proposed settlement was fairly and honestly
                   negotiated;

                   (2) whether serious questions of law and fact exist, placing the
                   ultimate outcome of the litigation in doubt;

                   (3) whether the value of an immediate recovery outweighs the
                   mere possibility of future relief after protracted and expensive
                   litigation; and

                   (4) the judgment of the parties that the settlement is fair and
                   reasonable.13

        “The settlement approval process typically occurs in two phases.”14 The Court first

considers “whether preliminary approval of the settlement is appropriate.”15 “If the Court grants

preliminary approval, it directs notice to class members and sets a hearing at which it will make a

final determination on the fairness of the class settlement.”16 Next, “taking account of all of the

information learned during [the preliminary approval] process, the [C]ourt decides whether to

give ‘final approval’ to the settlement.”17


        12
             Fed. R. Civ. P. 23(e).
        13
             Rutter, 314 F.3d at 1188.
        14
            Flerlage v. US Foods, Inc., No. 18-2614-DDC-TJJ, 2020 WL 4673155, at *5 (D. Kan. Aug. 12, 2020)
(citations omitted).
        15
             Id.
        16
             In re Motor Fuel Temperature Sales Practices Litig., 286 F.R.D. 488, 492 (D. Kan. 2012) (citation
omitted).
         17
            Flerlage, 2020 WL 4673155, at *5 (first alteration in original) (quoting William B. Rubenstein, Newberg
on Class Actions § 13:10)).




                                                          6
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 7 of 17




        At the preliminary approval stage, the Court applies a “less stringent” standard.18 “The

general rule is that a court will grant preliminary approval where the proposed settlement is

neither illegal nor collusive and is within the range of possible approval.”19 Although the Court

will consider the four factors set forth by the Tenth Circuit in depth at the final approval hearing,

“they are a useful guide at the preliminary approval stage as well.”20

                   2.       Discussion

        After considering the four factors identified above, the Court finds that they favor

approval of the settlement. First, the parties engaged in mediation with an experienced wage and

hour class and collective action mediator. The parties assert that they both rigorously negotiated

the settlement terms throughout the mediation. Thus, the first factor favors approval.

        As to the second factor, serious questions of law and fact exist. Plaintiff believes that the

claims are strong but also recognizes that success is not guaranteed. Defendants assert that they

believe they complied with the applicable wage and hour requirements but also know that they

might not ultimately prevail. This factor favors preliminary approval.

        Third, the Court finds that the value of an immediate recovery outweighs the potential for

future relief. Here, the total settlement fund is $330,000, with approximately one-third of that

amount allocated to Plaintiff’s counsel. Had litigation continued, it is uncertain whether Plaintiff

and the potential class members would have recovered anything. In addition, Defendants’

exposure could have been much higher. Accordingly, this factor favors preliminary approval.




        18
           Id. (quoting Freebird, Inc. v. Merit Energy Co., No. 10-1154-KHV, 2012 WL 6085135, at *5 (D. Kan.
Dec. 6, 2012)).
        19
             Id. (quoting Rubenstein, supra note 17 § 13:10).
        20
             Id. (quoting In re Motor Fuel Temperature Sales Practices Litig., 286 F.R.D. at 502–03).




                                                           7
       Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 8 of 17




        Finally, counsel for both Plaintiff and Defendants believe that the settlement is fair and

reasonable. In addition, potential class members can object to the terms of the settlement or opt

out of the settlement if they so desire. The Court agrees that the settlement agreement, for the

most part, is fair and reasonable.

        The “Release Period,” however, causes the Court some concern as it has contrary

definitions in the Settlement Agreement. In the Definitions section of the Settlement Agreement,

the “Release Period” is defined as “the period dating back to July 21, 2017 through the date the

Court grants Preliminary Approval of this Settlement.”21 The proposed class also references

individuals who worked for Defendants “between July 21, 2017 and [the date the Court grants

preliminary approval.]”22 In the “Released Claims” section, however, the Release Period is

stated as “the limitations period dating back to three years prior to the date the Court grants

preliminary approval (“Release Period”).23 The Notice also references the “Release Period” as

“the limitations period dating back to three years prior to the date the Court grants preliminary

approval (“Release Period”).24 Thus, the parties will need to address this issue and ensure that

the Release Period and the class definition are consistent throughout.

        In sum, the four factors favor preliminary settlement approval, but the Court has concerns

with the Release Period and how the Release Period affects the proposed class. Accordingly, the

Court grants settlement agreement approval in part.




        21
             Doc. 28-1 ¶ 20.
        22
             Doc. 28 at 4.
        23
           Doc. 28-1 ¶ 47. If the Court grants approval in 2021, this period would only date back to sometime in
2018 rather than July 21, 2017.
        24
             Doc. 28-2 at 5.




                                                         8
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 9 of 17




        C.          Notice

                    1.       Legal Standard

        Pursuant to Rule 23(e)(1)(B), the Court “must direct notice in a reasonable manner to all

class members who would be bound” by the proposed settlement. When a court certifies a class

action under Rule 23(b)(3), Rule 23(c)(2)(B) provides that “the court must direct to class

members the best notice that is practicable under the circumstances, including individual notice

to all members who can be identified through reasonable effort.” “In addition to the

requirements of Rule 23, the [C]onstitution’s Due Process Clause also guarantees unnamed class

members the right to notice of certification or settlement.”25 “[T]his due process right does not

require actual notice to each party intended to be bound by the adjudication of a representative

action.”26 Instead, the focus is on “whether the district court gave ‘the best notice practicable

under the circumstances including individual notice to all members who can be identified

through reasonable effort.’”27 Notice to class members must “clearly and concisely state in

plain, easily understood language” the following:

                    (i) the nature of the action;

                    (ii) the definition of the class certified;

                    (iii) the class claims, issues, or defenses:

                    (iv) that a class member may enter an appearance through an
                    attorney if the member so desires;

                    (v) that the court will exclude from the class any member who
                    requests exclusion;

                    (vi) the time and manner for requesting exclusion; and

        25
           DeJulius v. New England Health Care Emps. Pension Fund, 429 F.3d 935, 943–44 (10th Cir. 2005)
(citing U.S. Const. amend V; further citations omitted).
        26
             Id. at 944 (citations omitted).
        27
             Id. (quoting In re Integra Realty Res., Inc., 262 F.3d 1089, 1110 (10th Cir. 2001)).




                                                            9
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 10 of 17




                   (vii) the binding effect of a class judgment on members under Rule
                   23(c)(3).28

                   2.       Discussion

        The Court cannot approve the Notice as currently drafted because it has several concerns,

including that the Notice does not clearly and concisely inform class members of the nature of

the action, the definition of the class, or the class claims. First, the Notice does not adequately

inform potential class members of the KWPA claim. Instead, it simply alleges that Defendants’

practice violated the FLSA. Furthermore, when providing notice of the class definition, the

Notice states that the Court has certified a collective under the FLSA and does not inform class

members that the Court has certified a class under Rule 23.29 This statement is particularly

problematic in that the Notice states that the settlement will bind all members of the Class who

have not excluded themselves, which is contrary to FLSA collective action opt-in procedures.

Thus, the Notice should be amended to clearly and concisely set forth the KWPA claim and the

class definitions under both the KWPA and FLSA.

        In addition, as has been previously noted with regard to the Settlement Agreement, the

Notice will need to adequately reflect the Release Period. And the timeframe of the Release

Period necessarily affects the proposed class definition. Finally, the Court notes that the case

number in both the Notice and Settlement Agreement contains a typo and needs to accurately

state the case number as Case No. 2:20-cv-2130. Other than these concerns, the Court finds that

the Notice meets the other requirements under Rule 23(c)(2)(B) and complies with due process.




        28
             Fed. R. Civ. P. 23(c)(2)(B).
         29
            As will be noted below, the Court has concerns with the preliminary Settlement Agreement as it relates
to the FLSA claim and FLSA procedures.




                                                        10
       Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 11 of 17




III.    FLSA Claim – FLSA Settlement

        The FLSA allows an employee to bring a collective action on the employee’s behalf and

“other employees similarly situated.”30 However, “an FLSA lawsuit ‘does not become a

collective action unless other plaintiffs affirmatively opt into the class.’”31 To opt in, an

individual must give consent in writing.32 “Until such consent is given, ‘no person will be bound

by or may benefit from judgment.’”33 In addition, “‘[i]n the absence of any claimant’s opting

in,’ an FLSA lawsuit becomes moot when an individual’s claim is satisfied because the plaintiff

‘lacks any personal interest in representing others in this action.’”34

        The District of Kansas has set forth a method for obtaining settlement approval of an

FLSA action “[w]hen putative class members have not yet received notice of the lawsuit and an

opportunity to opt in.”35 To obtain preliminary approval of a collective action settlement,

“[s]uch a motion should ask the court to: (1) conditionally certify the proposed settlement class;

(2) preliminarily approve the proposed settlement; and (3) approve a proposed notice to the

putative class members.”36 Once these three items occur, a time period will begin “during which

putative class members can opt in to the lawsuit.”37 After the opt-in time period expires, “the




        30
             29 U.S.C. § 216(b); see also Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 69 (2013).
        31
           Shepheard v. Aramark Uniform & Career Apparel, LLC, No. 15-7823-DDC, 2016 WL 5817074, at *1
(D. Kan. Oct. 5, 2016) (quoting Cameron-Grant v. Maxim Healthcare Servs., Inc., 347 F.3d 1240, 1249 (11th Cir.
2003)); see also Christeson v. Amazon.com.ksdc, LLC, No. 18-2043-KHV, 2019 WL 354956, at *3 (D. Kan. Jan. 29,
2019) (citation omitted).
        32
             Shepheard, 2016 WL 5817074, at *1.
        33
             Id. (quoting Cameron-Grant, 347 F.3d at 1249).
        34
             Id. at *2 (alteration in original) (quoting Genesis Healthcare Corp., 569 U.S. at 73).
        35
          Christeson, 2019 WL 354956, at *4 (noting the court “cannot sustain a motion for final settlement
approval” when putative class members have not yet opted in and setting forth settlement procedures).
        36
             Shepheard, 2016 WL 5817074, at *3.
        37
             Id.




                                                           11
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 12 of 17




parties again may move for final approval of the proposed settlement, the attorney’s fee award,

and the service awards.”38

         A.          Collective Class Certification

                     1.       Standard

         The Tenth Circuit has approved a two-step approach in FLSA cases to determine whether

plaintiffs are similarly situated.39 In the initial “notice stage,” the court “determines whether a

collective action should be certified for purposes of sending notice of the action to potential class

members.”40 The notice stage “require[s] nothing more than substantial allegations that the

putative class members were together the victims of a single decision, policy, or plan.”41 At the

second step, the district court applies a stricter standard and reviews the following factors to

determine whether the opt-in plaintiffs are similarly situated: (1) the disparate factual and

employment conditions of the individual plaintiffs; (2) defenses available to the defendant that

are individual to each plaintiff; and (3) other fairness and procedural conditions.42

                     2.       Discussion

         As noted above, the parties’ proposed settlement class is “[a]ll delivery drivers who

worked for Defendants from July 21, 2017 through [the date the Court grants preliminary

approval].”43 Here, in the parties’ motion, they do not specifically address certification of a

collective class under the FLSA and only address the Rule 23 certification factors. The Court



         38
              Id.
         39
              See Thiessen v. Gen. Elec. Cap. Corp., 267 F.3d 1095, 1105 (10th Cir. 2001).
         40
              Brown v. Money Tree Mortg., Inc., 222 F.R.D. 676, 679 (D. Kan. 2004).
         41
           Thiessen, 267 F.3d at 1102 (alteration in original) (quoting Vaszlavik v. Storage Tech. Corp., 175 F.R.D.
672, 678 (D. Colo. 1997)).
         42
              Id. at 1103.
         43
              Doc. 28 at 4.




                                                          12
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 13 of 17




recognizes that the factors for class certification under Rule 23 require a more rigorous analysis

than the lenient initial certification standard under the FLSA, and the parties are likely similarly

situated. However, because the parties do not address the issue at all, the Court cannot certify

the collective action for purposes of sending notice. Thus, the parties will need to re-submit their

motion addressing the standards set forth by the District of Kansas for FLSA settlement approval

and specifically address whether the proposed settlement class includes individuals who are

similarly situated to Plaintiff.

         B.          Collective Class Settlement

                     1.       Standard

         If the parties settle an FLSA claim, the settlement must be presented to the Court for

review and determination of whether it is fair and reasonable.44 To approve an FLSA settlement,

“the Court must find that the litigation involves a bona fide dispute and that the proposed

settlement is fair and equitable to all parties concerned.”45 “The Court may enter a stipulated

judgment only after scrutinizing the settlement for fairness.”46 The settlement agreement must

also contain an award of attorney’s fees.47




         44
            See Peterson v. Mortg. Sources, Corp., No. 08-2660-KHV, 2011 WL 3793963, at *4 (D. Kan. Aug. 25,
2011) (citing Lynn’s Food Stores, Inc., v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982)). The Court notes
that the requirement of court approval of FLSA settlements has recently been called into question by some courts.
See Mpia v. Healthmate Int’l, LLC, No. 19-2276-JAR, 2021 WL 2805374, at *1 n.3 (D. Kan. July 6, 2021)
(collecting cases). The parties here request court approval and do not suggest that it is not required. Thus, the Court
applies the standard used by courts in this district to scrutinize FLSA settlements.
         45
              Peterson, 2011 WL 3793963, at *7 (citation omitted).
         46
              Id. at *4.
         47
              Id.; see 29 U.S.C. § 216(b).




                                                          13
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 14 of 17




                    2.      Discussion

                            a.       Bona Fide Dispute

         Plaintiff alleges that Defendants failed to pay its employees minimum wage, after

subtracting un-reimbursed vehicle expenses. Defendants contend that its reimbursement policy

reasonably approximated drivers’ expenses and thus met the minimum wage requirements.

Either party could be correct. If Plaintiff is correct, Defendant may owe a substantial sum. If

Defendant is correct, Plaintiff and the putative class members could recover nothing. Thus, the

Court finds that a bona fide dispute exists.

                            b.       Fair and Reasonable

         “To be fair and reasonable, an FLSA settlement must be reasonable to the employee and

must not frustrate the policies embodied in the FLSA.”48 Courts may look to the framework for

evaluating class action fairness as instructive when evaluating whether an FLSA settlement is

fair and reasonable,49 including the following factors:

                    (1) whether the parties fairly and honestly negotiated the
                    settlement; (2) whether serious questions of law and fact exist
                    which place the ultimate outcome of the litigation in doubt; (3)
                    whether the value of an immediate recovery outweighs the mere
                    possibility of future relief after protracted litigation; and (4) the
                    judgment of the parties that the settlement is fair and reasonable.50

         The Court previously discussed these factors above with regard to Plaintiff’s KWPA

claim and found that the factors weighed in favor of settlement. That analysis is equally

applicable here. The concern with the Release Period, and how it affects the proposed class,



         48
           Valdez v. Se. Kan. Indep. Living Res. Ctr., No. 10-1194-KHV/DJW, 2011 WL 1231159, at *2 (D. Kan.
Mar. 29, 2011).
         49
              Id. (citing McCaffrey v. Mortg. Sources, Corp., No. 08-2660-KHV, 2011 WL 32436, at *2 (D. Kan. Jan.
5, 2011)).
         50
              Id.




                                                         14
     Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 15 of 17




however, will need to be addressed. In addition, as will be noted below, there is an additional

issue with the settlement agreement under the FLSA with regard to attorney’s fees.

                            c.      Attorney’s Fees

        The FLSA requires an award of reasonable attorney’s fees and costs.51 The Court,

however, has the discretion to determine the amount and reasonableness of the award.52 When

inquiring into the reasonableness of the fee, the Court must consider “whether plaintiffs’ counsel

are adequately compensated and ensure that a conflict of interest does not taint the amount

plaintiffs receive under the agreement.”53

        In this case, the parties do not adequately address attorney’s fees in their motion. They

simply state that Plaintiff’s counsel will receive fees equal to one-third of the gross settlement

amount and costs not to exceed $6,000. The parties also state that Defendants will not oppose or

object to this request.

        Several decisions from the District of Kansas indicate that the Court must skeptically

examine an attorney fee award when a defendant has agreed to not contest it.54 “The Court also

must examine any proposed service award payments to determine whether they are fair and

reasonable.”55 Furthermore, at least one decision from the District of Kansas states that the

“determination of the reasonableness of both the attorneys’ fees and [the] plaintiff’s service




         51
            29 U.S.C. § 216(b); Christeson v. Amazon.com.ksdc, LLC, No. 18-2043-KHV, 2019 WL 354956, at *8
(D. Kan. Jan. 29, 2019) (citations omitted).
        52
           Christeson, 2019 WL 354956, at *8; Hoffman v. Poulsen Pizza LLC, No. 15-2640-DDC-KGG, 2017 WL
25386, at *5 (D. Kan. Jan. 3, 2017).
        53
             Valdez, 2011 WL 1231159, at *3 (citation omitted).
        54
         Christeson, 2019 WL 354956, at *8; see also Hoffman v. Poulsen Pizza LLC, No. 15-2640-DDC-KGG,
2016 WL 2848919, at *4 (D. Kan. May 16, 2016) (citing Barbosa v. Nat’l Beef Packing Co., No. 12-2311-KHV,
2014 WL 5099423, at *9 (D. Kan. Oct. 10, 2014)).
        55
             Hoffman, 2016 WL 2848919, at *4 (citations omitted).




                                                         15
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 16 of 17




award” will be affected by a reversion of the maximum fund to the defendant.56

         Here, the Settlement Agreement provides that there is a total settlement fund of $330,000,

and a maximum settlement amount of $231,928.13. It also states that the net settlement is

$165,000. The Settlement Agreement provides for a payment from the total settlement fund for

attorney’s fees in a gross amount not to exceed $120,000, with class counsel fees not to exceed

33% of the total settlement fund (not to exceed $110,000), and a payment for costs and a service

payment of $10,000. The service payment is later broken out as $4,000. There are also several

provisions in the Settlement Agreement that allow the reversion of settlement funds to

Defendants. The Court is unclear on the breakdown of these amounts and how the attorney’s fee

and service award is calculated, particularly since the parties do not address attorney’s fees, or

the service award, in their motion for approval.

         Plaintiff references Hoffman v. Poulsen Pizza LLC,57 a case from the District of Kansas,

stating that it stands for the proposition that the District of Kansas regularly approves similar

settlements in FLSA collective actions. In Hoffman, Judge Crabtree set forth the standards for

FLSA certification and settlement procedures. He also engaged in a detailed analysis regarding

the settlement agreement’s provision relating to attorney’s fees.58 The parties are encouraged to

review that case and case law cited in it with regard to service awards and attorney’s fees and

costs so the Court can make a determination on the reasonableness of the request for attorney’s

fees. Accordingly, because issues remain with regard to the attorney’s fees, the Court cannot

approve the settlement agreement with regard to Plaintiff’s FLSA claim.


         56
              Christeson, 2019 WL 354956, at *8.
         57
              2017 WL 25386.
         58
           Id. at * 5–9 (discussing service award and attorney fees). The Court notes that prior to Judge Crabtree’s
approval, he denied approval of the settlement agreement because of issues with it. See Hoffman, 2016 WL
2848919, at *4.




                                                         16
      Case 2:20-cv-02130-JAR-KGG Document 29 Filed 08/25/21 Page 17 of 17




        C.      Notice

        As noted above, there are several issues with the Notice that does not allow the Court to

approve it in full.

IV.     Summary

        In sum, the Court grants in part and denies in part the parties’ motion. The parties will

need to address the Release Period in the Settlement Agreement (and how it affects the proposed

class definition), the Notice, certification of a collective action under the FLSA, and attorney’s

fees and the service award under the FLSA. Once these issues have been addressed, and the

parties submit a revised Settlement Agreement and Notice that meets the Court’s approval, the

Court can approve it and set a final settlement hearing.

        IT IS THEREFORE ORDERED BY THE COURT that the parties’ Amended Joint

Motion for Settlement Agreement Approval (Doc. 28) is granted in part and denied in part.

        IT IS SO ORDERED.

        Dated: August 25, 2021

                                                   S/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                                 17
